Citation Nr: 1807775	
Decision Date: 02/06/18    Archive Date: 02/14/18

DOCKET NO.  10-27 634A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for diabetes mellitus, type 2, with peripheral neuropathy of the upper extremities, prior to October 24, 2007, and in excess of 20 percent from October 24, 2007.

2.  Entitlement to an initial compensable rating for cystic masses/skin disorder, previously claimed as a pilonidal cyst.


REPRESENTATION

Veteran represented by:	Susan Paczak, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Costello, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to April 1971.

This matter comes before the Board of Veterans' Appeals ("Board") on appeal from rating decisions issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Cleveland, Ohio, dated June 2008 and July 2014.  

In August 2013, the Veteran testified before the undersigned Veterans Law Judge during a Board video conference hearing.  A transcript of the hearing has been associated with the Veteran's Legacy Content claims folder.  

This matter was previously before the Board and was remanded for further development in January 2014.  There has been substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141, 147 (1999) (requiring substantial compliance with Board remand directives).  The case is now returned for appellate review.

The Board notes that as of October 2017 the appeal of the issues of service connection for obstructive sleep apnea, an evaluation in excess of 10 percent for peripheral neuropathy of the bilateral lower extremities, and entitlement to a total rating based on individual unemployability due to service-connected disabilities have been perfected and/or certified to the Board, but the March 2017 substantive appeal and October 2017 certification of appeal note a requested a videoconference hearing.  The requested hearing has not been withdrawn.  Therefore, the Board finds that the issues of service connection for obstructive sleep apnea, an evaluation in excess of 10 percent for peripheral neuropathy of the bilateral lower extremities, and entitlement to individual unemployability are not before the Board as the Veteran has not had a videoconference hearing on the issues.  Such issues will be the subject of a separate Board decision subsequent to the Board hearing. 

FINDINGS OF FACT

1.  Prior to October 24, 2007, the probative evidence of record reflects that the Veteran's diabetes mellitus has been productive of the need for a restricted diet, but not insulin or the regulation of activities, and from October 24, 2007 to May 5, 2016, the Veteran's diabetes mellitus has been productive of the need for a restricted diet and insulin, but not the regulation of activities or mild peripheral neuropathy of the upper extremities.

2.  From May 6, 2016, the probative evidence of record reflects that the Veteran's diabetes mellitus has been productive of the need for insulin, restricted diet, and regulation of activities.

3.  From May 6, 2016, the probative evidence of record indicates the Veteran's diabetic neuropathy of the bilateral upper extremities, at worst, was productive of mild incomplete paralysis.

4.  The Veteran's pilonidal cyst has recurred during the pendency of the claim and its residuals are analogous to painful or unstable scar.


CONCLUSIONS OF LAW

1.  Prior to October 24, 2007, the criteria for an initial disability rating in excess of 10 percent for diabetes mellitus with peripheral neuropathy of the upper extremities have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2017).


2.  From October 24, 2007, to May 5, 2016, the criteria for an initial disability rating in excess of 20 percent for diabetes mellitus with peripheral neuropathy of the upper extremities have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2017).

3.  From May 6, 2016, the criteria for an initial disability rating of 40 percent, but no higher, for diabetes mellitus are met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2017).

4.  From May 6, 2016, the criteria for a separate disability rating of 20 percent, but no higher, for diabetic neuropathy of the right upper extremity are met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.124a, Diagnostic Code 8510 (2017).

5.  From May 6, 2016, the criteria for a separate disability rating of 20 percent, but no higher, for diabetic neuropathy of the upper extremity are met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.124a, Diagnostic Code 8510 (2017).

6.  The criteria for a 10 percent rating for cystic masses/skin disorder have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.118, Diagnostic Code 7819 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA VA has a duty to notify and assist a claimant in the development of a claim.  VA's duty to notify was satisfied by letters sent to the Veteran in connection with his claims including letters sent in March 2005 and March 2008.  See 38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service treatment records (STRs), VA records, and identified private treatment records have been obtained and associated with the record.  VA has provided medical examinations concerning the issues on appeal.  When VA provides a claimant an examination or obtains a medical opinion, VA must ensure the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  However, unless the claimant challenges the adequacy of the examination or opinion, the Board may assume, and need not affirmatively establish, the adequacy of the examination report and the competence of the examiner.  Sickels v. Shinseki, 643 F.3d. 1362 (Fed. Cir. 2011) (while Board is required to consider issues independently raised by the evidence of record, Board is still entitled to assume the competency of a VA examiner and the adequacy of a VA opinion without demonstrating why examiner's report is competent and sufficiently informed); Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009).  Here, in multiple November 2017 statements and a December 2017 statement, the Veteran's representative asserted that the March 2014 VA examination of the Veteran's cyst was not adequate, stating that the cyst was not examined, and that the Veteran's May 2016 VA examination for peripheral neuropathy was inadequate as the examiner relied on an electromyography (EMG) study in rendering an opinion.  Mere allegation of inadequacy, without more, does not warrant an additional examination.  See Sickels, 643 F.3d 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed").  Even when the claimant challenges a VA examination or opinion, the Board may assume the competency of the VA medical examiner as long as, under 38 C.F.R. § 3.159 (a)(1), the examiner is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Cox v. Nicholson, 20 Vet. App. 563 (2007).

The Board finds that the reports of the examination and the provided opinions provide the information needed to fairly decide the claim for entitlement to service connection for cystic masses/skin disorder and peripheral neuropathy.

The examiners reviewed the claims file, examined the Veteran, and described the disabilities in sufficient detail to enable the Board to make a fully informed decision on the claims.  D'Aries v. Peake, 22 Vet. App. 97 (2008) (examination is adequate when it is based on consideration of the claimant's medical history and describes the disability in sufficient detail so the Board's evaluation of the disability will be a fully informed one); Monzingo v Shinseki, 26 Vet. App. 97 (2012) (examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for the opinion, even when the rationale does not explicitly lay out the examiner's journey from the facts to a conclusion); Acevedo v. Shinseki, 25 Vet. App. 286 (2012) (the law imposes no reasons-or-bases requirement on examiners).  The examiners specifically acknowledged and discussed what the medical evidence of record did and did not show in connection with the present claims.  There are no apparent inconsistencies or ambiguities in the examination report.  The Board, in its own lay capacity, is not otherwise qualified to call into question the VA examiner's medical judgment, nor does the Board find any reason to do so.  Monzingo v Shinseki, 26 Vet. App. 97 (2012).  As the examinations and opinions have sufficiently informed the Board of both the examiner's judgment on the medical questions at issue and the essential rationale for the opinions made, the Board finds that the March 2014 and May 2016 VA examinations are adequate.

The Veteran was provided with VA examinations which contained descriptions of the history of the disabilities at issue; documented and considered the relevant medical facts and principles; and provided opinions regarding the etiology of the Veteran's claimed conditions.  VA's duty to assist with respect to obtaining relevant records and examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Finally, the Veteran testified at a Board hearing.  The hearing was adequate as the Veterans Law Judge who conducted the hearing explained the issues and identified possible sources of evidence that may have been overlooked.  

In summary, the Board finds that it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence should be submitted to substantiate the claim.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).

Ratings

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Before proceeding with its analysis of the Veteran's claim, the Board finds that some discussion of Fenderson v. West, 12 Vet. App 119 (1999) is warranted.  In that case, the United States Court of Appeals for Veterans Claims (Court) emphasized the distinction between a new claim for an increased evaluation of a service-connected disability and a case (such as this one) in which a veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been recognized as service-connected.  VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim-a practice known as "staged rating."  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C. § 1155).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a Veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

Diabetes and Peripheral Neuropathy of the Upper Extremities 

Diabetes mellitus is rated pursuant to 38 C.F.R. § 4.119, Diagnostic Code 7913.  The Veteran has been assigned a 10 percent rating prior to October 24, 2007, and a 20 percent rating from that date. 

Under Diagnostic Code 7913, a 10 percent rating is warranted for diabetes mellitus that is manageable by a restricted diet only.  A 20 percent evaluation is warranted for diabetes mellitus requiring insulin and restricted diet, or; oral hypoglycemic agent and restricted diet.  A 40 percent evaluation is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities.  A 60 percent evaluation is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if evaluated separately.  Diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated, warrants a 100 percent evaluation.  38 C.F.R. § 4.119, Diagnostic Code 7913.  Compensable complications of diabetes are to be rated separately unless they are part of the criteria used to support a 100 percent evaluation; noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  38 C.F.R. § 4.119, Diagnostic Code 7913 and Note 1.

In this case, the Veteran is also seeking a compensable rating for peripheral neuropathy of the bilateral upper extremities and has already been assigned separate ratings for his peripheral neuropathy of the lower extremities.

Neuropathy of the right and left upper extremities is rated according to Diagnostic Code 8510, pertaining to paralysis of the upper radicular group (fifth and sixth cervicals).  Diagnostic Code 8510 provides that mild incomplete paralysis is rated 20 percent disabling for both the major and minor side.  Moderate incomplete paralysis is rated as 40 percent disabling on the major side and 30 percent disabling on the minor side.  A 50 percent rating is warranted for severe incomplete paralysis of the radicular group of the major extremity, and a 40 percent rating is warranted for severe incomplete paralysis affecting the minor extremity.  Complete paralysis of the upper radicular group, with all shoulder and elbow movements lost or severely affected and hand and wrist movements not affected, warrants a 70 percent rating for the major side and a 60 percent rating for the minor side. 38 C.F.R. 
§ 4.124a, Diagnostic Code 8510 (2017).

In rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.  The ratings for peripheral nerves are for unilateral involvement; when bilateral, they are combined with application of the bilateral factor.  Id. 

In 2005, the Veteran was diagnosed with diabetes mellitus, type 2, by a private physician and the Veteran controlled his diabetes with a restricted diet.  VA treatment records dated October 24, 2007 show that the Veteran was prescribed metformin for his diabetes mellitus.  The Board notes that this is the effective date of the assigned 20 percent evaluation.  See June 2008 rating decision. 

In May 2008 the Veteran had VA examinations for diabetes mellitus and peripheral nerves.  His claims file was reviewed.  The Veteran was diagnosed with diabetes mellitus, type 2, diabetic peripheral neuropathy in both feet, less so in both hands, and denied any symptomatology from diabetes other than nocturia.  The Veteran was treated with metformin every six months.  There were minimal complaints of numbness and tingling in his hands over the last year.  His activities were not restricted as a result of his diabetes, though he stated that he was not able to perform as much physical activity as he did years earlier.  He did not have a restricted diet.   On examination, the Veteran's vascular and neurological findings were normal.  The examiner found that the small nerves of his hands were affected by his diabetes.  Both hands were normal with some limitation of flexion in the left index finger.   

In July 2009 the Veteran had a private examination of his peripheral nerves.  He was diagnosed with bilateral peripheral neuropathy of the upper and lower extremities, asymptomatic, with onset over the last several years.  The Veteran reported flare-ups with symptoms of pain and tingling in the fingers and the hands were cold to touch.  He took oral medications and had a diet to control his blood sugar.  Also, he applied cream to his extremities as needed.  The neurological examination was normal.  Upper extremity motor and sensory function were normal with the exceptions of bilateral abnormal triceps reflexes, bicep reflexes, and brachioradialis reflexes.  The physician stated that the examination was essentially normal aside from the darkened color of the lower extremities.  The diagnosis of asymptomatic bilateral peripheral neuropathy of the upper extremities was given from medication use and a history of bilateral upper and lower extremity peripheral neuropathy.  The etiology of the diagnosis was found to be diabetes mellitus.    

A July 2011 VA treatment note revealed that the Veteran had occasional slight tingling in his fingertips that lasted from minutes to hours.

A February 2012 disability benefits questionnaire (DBQ) for diabetes mellitus revealed that the Veteran was diagnosed with diabetes mellitus, type 2 and managed it with a restricted diet and oral hypoglycemic agents.  He did not require regulation of activities as part of his medical management of diabetes mellitus.  He was not hospitalized for his diabetes within the past 12 months.  

In February 2012, the Veteran had a DBQ for diabetic sensory-motor peripheral neuropathy.  The VA examiner reviewed the Veteran's claims file.  The Veteran's symptoms included mild intermittent pain, mild numbness, and mild paresthesias and/or dysesthesias of both upper extremities.  On examination, the Veteran had mild numbness in his bilateral upper and lower extremities.  He did not have muscle atrophy or trophic changes attributable to diabetic neuropathy, and motor function was normal.  His radial, median, ulnar, sciatic, and femoral nerves were normal.  An August 2011 EMG study of the right lower and left upper extremities revealed electrical evidence most consistent with mild chronic right L5,S1 and mild chronic left C7 radiculopathies without active denervation.  There was no definite evidence of sensory-motor length polyneuropathy.  The examiner found that the Veteran's bilateral hands were normal.  Muscle strength was normal.  Deep tendon reflexes of the biceps, triceps, and brachioradialis were decreased.  Light touch testing was normal for both hands.  The Veteran did not have muscle atrophy.  Later in February 2012, a VA addendum indicated that the Veteran did not have upper extremity diabetic peripheral neuropathy.  The VA examiner opined that it was less likely as not that the Veteran had diabetic peripheral polyneuropathy of the bilateral upper extremities as his August 2011 EMG did not show definitive evidence of polyneuropathy.  

A May 2013 statement contended that the Veteran had a restricted diet and regulated his activities because of his service-connected diabetes mellitus.  

At his August 2013 Board hearing, the Veteran reported that his diabetes restricted his activities as he was unable to walk two or three blocks without pain in his lower extremities. 

In April 2014, the Veteran underwent another DBQ for diabetes mellitus.  He was diagnosed with diabetes mellitus, type 2 with onset in 2005.  He was prescribed oral hypoglycemic agents and received one insulin injection per day.  He did not require regulation of his activities as part of medical management of his diabetes.  The Veteran was diagnosed with diabetic peripheral neuropathy of the lower extremities with onset in 2008, which was manifested as pain in both of his feet and deemed to be a complication of the Veteran's diabetes.  On examination, the Veteran's upper extremities were normal, but mild bilateral lower extremity numbness was noted.  He had decreased light touch/monofilament results for both ankles/lower legs and decreased vibration sensation for both lower extremities.  The Veteran was not diagnosed with upper extremity diabetic neuropathy.  No muscle atrophy was noted.  He had right and left mild incomplete paralysis of the sciatic nerve.  

In May 2016, the Veteran had a DBQ for diabetes mellitus and diabetic sensory-motor peripheral neuropathy.  The VA examiner reviewed the Veteran's claims file.  The Veteran was diagnosed with diabetes mellitus, type 2, moderate diabetic sensory neuropathy in both lower extremities, and mild sensory neuropathy in both hands.  He complained of a tingling sensation in the bilateral upper extremities with a tendency of dropping objects in his hands.  Also, he stated that he had numbness in the bottom of both feet and used Eucerin as needed.  He used oral hypoglycemic agents, required more than one insulin injection per day, and required regulation of activities as part of medical management of his diabetes.  The Veteran did not have episodes of ketoacidosis and hypoglycemia and was not hospitalized for ketoacidosis or hypoglycemia in the previous twelve months.  On examination, the Veteran had mild numbness in his bilateral upper and lower extremities.  He did not have muscle atrophy or trophic changes attributable to diabetic neuropathy, and motor function was normal.  His radial, median, ulnar, sciatic, and femoral nerves were normal.  An August 2011 EMG study of the bilateral lower extremities revealed no definite evidence of sensory-motor length polyneuropathy.  The findings were most consistent with mild chronic right LS-S1 peripheral nerve root neuropathy.  

Based upon the May 2016 VA examiner's opinion which noted mild neuropathy of the upper extremities, the Board finds that peripheral neuropathy of the upper extremities has more nearly approximated mild incomplete paralysis of each upper extremity from May 6, 2016.  Accordingly, a 20 percent rating is warranted for the left upper extremity and a 20 percent rating is warranted for the right upper extremity, pursuant to Diagnostic Code 8510.  As there are no findings of moderate or severe incomplete paralysis, higher ratings under Diagnostic Code 8510 are not warranted.  Further, as there is no indication of upper extremity peripheral neuropathy that was compensable prior to May 2016, separate ratings are also not in order for that portion of the appeal period.  In reaching this determination, the Board has considered the benefit of the doubt rule.  See 38 U.S.C. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1991).

The evidence of record, including the Veteran's lay statements and testimony, VA medical records and the February 2012, April 2014, and May 2016 VA examinations, demonstrates that the Veteran's diabetes mellitus has been productive of insulin, a restricted diet, and regulation of activities from May 6, 2016.  Therefore, diabetes mellitus warrants an evaluation of 40 percent from May 6, 2016.  The credible and probative evidence of record reflects that the Veteran required a restricted diet prior October 24, 2007 which is adequately contemplated by under the 10 percent rating that was assigned prior October 24, 2007.  Further, the credible and probative evidence of record reflects that the Veteran required insulin and a restricted diet between October 24, 2007 and May 6, 2016, which is adequately contemplated by under the 20 percent rating assigned during that period.  In fact, the February 2012 and April 2014 VA examinations indicated that the Veteran did not require regulation of his activities as part of medical management of his diabetes.  The Veteran's May and August 2013 statements did not establish that the Veteran was instructed to restrict his activities by avoiding strenuous occupational and recreational activities due to diabetes mellitus.  The May 6, 2016 VA DBQ for diabetes mellitus established that the Veteran required more than one insulin injection per day and required regulation of activities as part of medical management of his diabetes.  Historically, he had a restricted diet to control his diabetes.  Thus, the Board finds that an increased disability rating of 40 percent from May 6, 2016 for diabetes mellitus is warranted.  The Veteran is not entitled to a 60 percent rating as he did not have episodes of ketoacidosis and hypoglycemia.

The Board observes that the Veteran is competent to report on factual matters of which he had firsthand knowledge, e.g., experiencing and witnessing physical symptoms.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Board finds that the statements provided by the Veteran regarding the effects of his current symptoms of his diabetes mellitus on his daily life are competent and credible.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Baldwin v. West, 13 Vet. App. 1 (1999).  Where the Veteran has not discussed particular findings that are necessary for application to the rating criteria, the Board has accorded greater probative weight to objective medical findings.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993). 

Accordingly, a separate 20 percent rating is warranted for the left upper extremity and a separate 20 percent rating is warranted for the right upper extremity, as well as a 40 percent rating is warranted for diabetes mellitus from May 6, 2016, but not prior to that date.

Pilonidal Cyst

The Veteran seeks a compensable rating for post-operative residuals of pilonidal cyst excision, which has been rated under 38 C.F.R. § 4.118, Diagnostic Codes 7802 - 7819.  38 C.F.R. § 4.118, Diagnostic Code 7819 states that such conditions are to be rated as disfigurement of the head, face, or neck, under Diagnostic Code 7800; scars, under Diagnostic Codes 7801, 7802, 7803, 7804, or 7805; or impairment of function.  

At his hearing, the Veteran stated that his pilonidal cyst flared-up since he developed it in-service, but he did not go to medical providers as he cared for it with baths and topical cream.

In March 2014, the Veteran underwent a VA examination for skin diseases.  The VA examiner reviewed the Veteran's claims file.  The Veteran was diagnosed with a pilonidal cyst.  The Veteran claimed that he first developed a cyst in 1969 and his STRs documented drainage of a pilonidal cyst in June 1970.  In March 1971, the Veteran underwent surgery for his pilonidal cyst.  He reported flare-ups of swelling and drainage, and treated the flare-ups with baths and topical cream.  On examination, no scars, benign or malignant neoplasms, or systemic manifestations were found.  Less than 5 percent of the Veteran's total body area had a visible skin condition.  His sacrum was mildly inflamed with an open sinus track and no drainage that measured 5 centimeters by 3 centimeters.  

In May 2016, the Veteran had a DBQ for skin diseases.  The VA examiner reviewed the Veteran's claims file.  The Veteran was diagnosed with recurrent pilonidal cyst.  The Veteran was first diagnosed with a pilonidal cyst in-service and he reported recurrence since.  When it reoccurred, he treated it with betadine and baths.  It was last excised and drained in 1986.  No scars, benign or malignant neoplasms, or systemic manifestations were found.  The Veteran treated a pilonidal cyst with betadine for less than 6 weeks in the previous year.  He did not treat himself with anything other than a topical medication.  

The Board has considered all of the evidence related to the service-connected postoperative residuals pilonidal cyst excision and finds that the minimum 10 percent rating is warranted based on documentation of recurrent pilonidal cyst, or cyst at the tailbone, that manifested during the pendency of the claim.  The Board finds the recurrence of the cyst analogous to an unstable or painful scar under Diagnostic Code 7804, 38 C.F.R. § 4.118.  A higher rating is not warranted under this diagnostic code as the condition is not analogous to having 3 or 4 scars that are unstable or painful.

The evidence does not show that the Veteran meets the criteria for a higher rating under any other applicable diagnostic code at any point during the period on appeal.  The scar is not located on his head, face, or neck.  Accordingly, a compensable rating is not warranted under Diagnostic Code 7800.  38 C.F.R. § 4.118.  The scar is less than 6 square inches (39 square cm) in area.  Accordingly, a compensable rating is not warranted under Diagnostic Codes 7801 and 7802.  Id.  Furthermore, there is no evidence that the residuals of pilonidal cyst cause any impairment of function, or have a disabling effect which is not considered under diagnostic codes 7800, 7801, 7802, or 7804.  Accordingly, a rating in excess of 10 percent is not warranted under Diagnostic Code 7819 or any other diagnostic code.  Id. 

The Board has considered whether referral for consideration of an extraschedular rating is warranted.  However, the Board finds the rating assigned herein adequately addresses the severity of the Veteran's postoperative residuals pilonidal cyst excision.  While the Veteran reported recurrent pilonidal cyst with pain and abscess, a condition that is not specifically addressed in the diagnostic criteria, the Board has assigned a 10 percent rating, finding the recurrent cyst analogous to an unstable or painful scar.  Moreover, the Board notes that the condition is not constant; it occurs intermittently.  Accordingly, referral is not warranted.

In summary, the preponderance of the evidence supports the assignment of a 10 percent rating for postoperative residuals pilonidal cyst excision during the entire pendency of the appeal. Gilbert, 1 Vet. App. 49.  To this extent, the appeal is granted.




















							(Continued on the next page)

ORDER

A disability rating in excess of 10 percent for diabetes mellitus, type 2 with peripheral neuropathy of the upper extremities prior to October 24, 2007 is denied.

A disability rating in excess of 20 percent for diabetes mellitus, type 2 with peripheral neuropathy of the upper extremities from October 24, 2007 to May 5, 2016 is denied.

A disability rating of 40 percent, though no higher, from May 6, 2016 for diabetes mellitus, type 2 is granted, subject to the regulations applicable to the payment of monetary benefits.

A separate disability rating of 20 percent, though no higher, from May 6, 2016 for diabetic neuropathy of the right upper extremity is granted, subject to the regulations applicable to the payment of monetary benefits.

A separate disability rating of 20 percent, though no higher, from May 6, 2016 for diabetic neuropathy of the left upper extremity is granted, subject to the regulations applicable to the payment of monetary benefits.

A 10 percent rating for postoperative residuals pilonidal cyst excision is granted, subject to the regulations applicable to the payment of monetary benefits.




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


